ALD-095                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-3827
                                     ___________

                                  BRIAN KNIGHT,
                                            Appellant

                                           v.

  SUPERIOR COURT OF NEW JERSEY LAW DIVISION, SPECIAL CIVIL PART
            HUDSON COUNTY; GOLDMAN & WARSHAW, P.C.
                ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 12-cv-02521)
                     District Judge: Honorable Faith S. Hochberg
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 25, 2013

              Before: SLOVITER, VANASKIE and WEIS, Circuit Judges

                           (Opinion filed: February 7, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM.

      Brian Knight appeals pro se from the order of the United States District Court for

the District of New Jersey dismissing his amended complaint pursuant to 28 U.S.C.
                                           1
§ 1915(e)(2)(B). We will summarily affirm the judgment of the District Court.
                                          I.

       In September 2010, a default judgment was entered against Brian Knight in the

Superior Court of New Jersey of Hudson County for an unpaid debt to Capital One Bank.

In April 2012, Knight filed a pro se complaint in the District Court of New Jersey against

the Superior Court of New Jersey of Hudson County and the firm that represented Capital

One Bank in the state court proceedings, Goldman & Warshaw, P.C. The District Court

sua sponte screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and concluded

that it failed to allege factual allegations that would support any cause of action. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Fed. R. Civ. P. 8. The Court gave

Knight time to file an amended complaint. In response, he filed a letter with several

attachments that offered substantially the same information. The District Court then

entered an order dismissing the amended complaint as frivolous. Knight timely appealed.

                                             II.

       We have appellate jurisdiction under 28 U.S.C. § 1291. To the extent that the

District Court’s dismissal was predicated on a legal determination that Knight’s papers

contained no viable claim, our review is plenary. See Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000); Deutsch v. United States, 67 F.3d 1080, 1083 (3d Cir. 1995); see also

In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996) (providing for deferential

review of a direct dismissal under Rule 8). At all events, we may take summary action

when an appeal presents us with no substantial question. See 3d Cir. LAR 27.4.
                                              2
                                            III.

       We agree that Knight’s amended complaint failed to state a viable claim for relief.

Knight generally alleged a violation of his rights under the Due Process Clause of the

Fifth and Fourteenth Amendments, and the Fair Debt Collection Practices Act

(“FDCPA”).1 It is difficult to decipher Knight’s papers, but we do discern one specific

allegation in them. He complains about the content of a cover letter sent by Goldman &

Warshaw when it effected service on him of a Superior Court order dated July 16, 2009.

That order struck, without prejudice, Knight’s answer because of his failure to respond to

interrogatories. The firm’s cover letter indicated that if Knight wished to file a motion to

vacate the July 16 order, he “must” submit to the court a $25 restoration fee. Knight

believes that this letter violated the FDCPA because it was deceptive and threatened

action that could not be legally taken. See Amend. Comp. 2, July 30, 2012, ECF No. 4.

Knight misunderstands the letter, which actually indicated the court fee for filing a

motion to vacate. See N.J. Ct. R. 4:23-5(a)(1); N.J. Ct. R. 6:4-6(b). In any event,

Knight’s allegation did not state a viable FDCPA claim because, among other reasons,

the court fee was not a qualifying “debt” under the Act. See 15 U.S.C. § 1692a(5)

(stating that a “debt” is an “alleged obligation of a consumer to pay money arising out of

1
  To the extent, if any, that Knight was attempting to appeal to the District Court from
the state court judgment entered against him, his attack was barred by the Rooker-
Feldman doctrine. See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d
159, 166 (3d Cir. 2010) (noting that the doctrine, though narrow, bars actions where “the
plaintiff is inviting the district court to review and reject the state judgment”).
                                             3
a transaction” for “money, property, insurance, or services”); see also Mabe v. G.C.

Servs. Ltd. P’ship, 32 F.3d 86, 88 (4th Cir. 1994) (holding that an obligation to pay

arising out of a court order was not an FDCPA “debt”). We note, too, that Goldman &

Warshaw was required by law to inform Knight, a pro se defendant, of the court fee for

filing a motion to vacate. See N.J. Ct. R. 4:23-5(a)(1).

       From the rest of Knight’s pleadings, we can discern only the most general

allegation that Goldman & Warshaw engaged in deceptive and illegal debt collection

practices; and an extension of that claim against the Superior Court of New Jersey, which

he holds responsible for enabling the firm’s unjust practices. However, Knight failed

altogether to explain what unlawful tactics were actually used by Goldman & Warshaw,

or what precisely the Superior Court did to enable the law firm’s conduct, short of

rendering a judgment in favor of its client. This was insufficient. See Twombly, 550

U.S. at 570 (explaining that a plaintiff’s complaint must contain enough factual matter to

“state a claim to relief that is plausible on its face”); see also Fed. R. Civ. P. 8(a)

(requiring “a short and plain statement of the claim showing that the pleader is entitled to

relief”).

                                              IV.

       For the reasons given, this appeal presents us with no substantial question. See 3d

Cir. L.A.R. 27.4 and I.O.P. 10.6. Accordingly, we will summarily affirm the judgment of

the District Court. Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam).


                                                4